Exhibit 10.5

NUVEEN LONG/SHORT COMMODITY TOTAL RETURN FUND

Subscription Agreement

This Agreement made this August 31, 2011, by and between Nuveen Long/Short
Commodity Total Return Fund, a Delaware statutory trust (the “Fund”), and Nuveen
Commoditites Asset Management, LLC (the “Subscriber”), a Delaware limited
liability company.

WITNESSETH:

WHEREAS, the Fund is a commodity pool that issues shares which represent units
of fractional undivided beneficial interest in and ownership of the Fund; and

WHEREAS, the Subscriber, which is registered with the Commodity Futures Trading

Commission as a commodity trading advisor and a commodity pool operator and is a
member of the National Futures Association, serves as the manager of the Fund
(in such capacity, the “Manager”); and

WHEREAS, the Subscriber wishes to subscribe for and purchase, and the Fund
wishes to sell to the Subscriber, 840 shares for a purchase price of $23.875 per
share.

NOW THEREFORE, IT IS AGREED:

l. The Subscriber subscribes for and agrees to purchase from the Fund 840 shares
for a purchase price of $23.875 per share. Subscriber agrees to make payment for
these shares at such time as demand for payment may be made by the Fund.

2. The Fund agrees to issue and sell said shares to Subscriber promptly upon its
receipt of the purchase price.

3. To induce the Fund to accept its subscription and issue the shares subscribed
for, the Subscriber represents that it is informed as follows:

(a) That the shares being subscribed for have not been and will not be
registered under the Securities Act of l933 (“Securities Act”);

(b) That the shares will be sold by the Fund in reliance on an exemption from
the registration requirements of the Securities Act;

(c) That the Fund’s reliance upon an exemption from the registration
requirements of the Securities Act is predicated in part on the representations
and agreements contained in this Subscription Agreement;



--------------------------------------------------------------------------------

(d) That when issued, the shares will be “restricted securities” as defined in
paragraph (a)(3) of Rule l44 of the General Rules and Regulations under the
Securities Act (“Rule l44”) and cannot be sold or transferred by Subscriber
unless they are subsequently registered under the Securities Act or unless an
exemption from such registration is available; and

(e) That there do not appear to be any exemptions from the registration
provisions of the Securities Act available to the Subscriber for resale of the
shares. In the future, certain exemptions may possibly become available,
including an exemption for limited sales in accordance with the conditions of
Rule l44.

The Subscriber understands that a primary purpose of the information
acknowledged in subparagraphs (a) through (e) above is to put it on notice as to
restrictions on the transferability of the shares.

4. To further induce the Fund to accept its subscription and issue the shares
subscribed for, the Subscriber:

(a) Represents and warrants that the shares subscribed for are being and will be
acquired for investment for its own account and not on behalf of any other
person or persons and not with a view to, or for sale in connection with, any
public distribution thereof; and

(b) Agrees that any certificates representing the shares subscribed for may bear
a legend substantially in the following form:

The shares represented by this certificate have been acquired for investment and
have not been registered under the Securities Act of l933 or any other federal
or state securities law. These shares may not be offered for sale, sold or
otherwise transferred unless registered under said securities laws or unless
some exemption from registration is available.

5. This Subscription Agreement and all of its provisions shall be binding upon
the legal representatives, heirs, successors and assigns of the parties hereto.

6. The Fund’s Declaration of Trust is on file with the Secretary of the State of
Delaware. This Agreement is executed on behalf of the Fund by officers of the
Manager as officers and not individually and the obligations imposed upon the
Fund by this Agreement are not binding upon any of the Fund’s Trustees or
shareholders individually but are binding only upon the assets and property of
the Fund.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Subscription Agreement has been executed by the parties
hereto as of the day and date first above written.

 

NUVEEN LONG/SHORT COMMODITY TOTAL RETURN FUND By:   Nuveen Commodities Asset
Management, LLC, its manager   By:   /s/ Gifford R. Zimmerman    

    Gifford R. Zimmerman

    Chief Administrative Officer

 

NUVEEN COMMODITIES ASSET MANAGEMENT, LLC By:   /s/ William Adams IV  

    William Adams IV

    President